  Case 2:18-cr-00596-SDW Document 46 Filed 06/11/21 Page 1 of 2 PageID: 173




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  UNITED STATES,                                     Criminal Action No. 18-00596 (SDW)

  v.
                                                     OPINION
  QUAME HERD,
                                                     June 11, 2021
               Defendant.


       THIS MATTER having come before this Court upon Defendant Quame Herd’s

(“Defendant”) filing of a Motion to Compel (“Motion”) (D.E. 44), and this Court having

considered the parties’ submissions, and for the reasons discussed below, denies Defendant’s

Motion; and

       WHEREAS on February 9, 2021, Defendant filed his pro se Motion requesting broad

discovery into “his case file including but not limited to any email, text message, search warrant,

search warrant affidavit and FBI 302’s” in Michael Pappa, his former counsel, or Elaine K. Lou’s

possession. (D.E. 44 at 1.) On April 29, 2021, Defendant filed a Motion to Vacate Sentence

pursuant to 28 U.S.C. § 2255, which was docketed at No. 21-10482 (“Section 2255 Case”). On

May 28, 2021, the Government opposed, arguing that (1) the motion is moot; (2) Defendant has

not shown good cause to justify the requested discovery; and (3) Defendant can obtain much of

the requested information directly from Mr. Pappa. (D.E. 45 at 1); and

       WHEREAS Defendant’s Motion asserts that the reason for his discovery request was to

“file a complete 28 U.S.C. § 2255 brief.” (D.E. 44 at 1.) The doctrine of mootness “is centrally

concerned with the court’s ability to grant effective relief: ‘If developments occur during the course

of adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court
  Case 2:18-cr-00596-SDW Document 46 Filed 06/11/21 Page 2 of 2 PageID: 174




from being able to grant the requested relief, the case must be dismissed as moot.’” Cty. of Morris

v. Nationalist Movement, 273 F.3d 527, 533 (3d Cir. 2001) (quoting Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 698–99 (3d Cir. 1996)). As noted by the Government, Defendant has since

filed his petition in his Section 2255 Case. (D.E. 45 at 2.) Thus, it seems that Defendant no longer

needs the requested documents for the Motion’s stated purpose, and, to the extent that the

documents are still necessary for discovery in his civil case, he has the ability to refile under the

appropriate Section 2255 docket number, (Civ. No. 21-10482), with an updated explanation for

his continuing need for the documents. Because Defendant’s Motion is moot, it will be dismissed

without prejudice; and

       WHEREAS the Motion also vacillates between stating that Defendant is asking for Mr.

Pappa and Ms. Lou to “turn over the entire case file,” and stating that he “did not ask for his entire

case file [to] which he is entitled … but only asked for specific documents.” (D.E. 44 at 1-2.)

None of these specific documents are listed. Therefore, it is impossible to tell whether Defendant

has appropriately limited the scope of his request. See Bracy v. Gramley, 520 U.S. 899, 908-09

(1997) (“A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course.”). Should Defendant decide to refile under the Section

2255 Case number, it would likely be necessary to resolve the Motion’s failings on this front.

       Accordingly, for the reasons set forth above, Defendant’s Motion (D.E. 44) is

DISMISSED without prejudice. An appropriate order follows.


                                               __/s/ Susan D. Wigenton____
                                               United States District Judge
Orig: Clerk
cc:   Parties

                                                  2
